UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORETTA AZUKA NWABUNDO OBI,

                                 Plaintiff,

                     -against-

STEVEN KOEHLER; EDWIN RAMIREZ;                                     18-CV-9041 (CM)
SCOTT FORSYTHE; SPENCER C.
                                                                ORDER TO AMEND
LITTMAN; HON. JUSTICE MARK F.
FARRELL; HON. JUSTICE JOHN J.
DONOHUE; PRATOW CORPORATION;
GARY R. RICK,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983. By order dated July

3, 2019, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. For the reasons set forth below, the Court grants Plaintiff leave to file a second

amended complaint within sixty days of the date of this order. 1

                                     STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret



       1
           On October 5, 2018, Plaintiff amended her complaint, without direction from the Court.
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                          BACKGROUND

        Plaintiff Loretta Azuka Obi brings this civil rights action alleging that Defendants

violated her rights. She alleges the following facts. On August 3, 2018, Plaintiff’s vehicle was

parked in front of a nail salon. Plaintiff, who was inside the salon, noticed two police cars

blocking her vehicle. She went outside and “identified herself as the owner of the automobile

without registration and registered plate number.” (Am. Compl., ECF No. 3 at 2.) Three police

officers asked Plaintiff for her driver’s license. She attempted to explain that she “was NOT

acting in a commercial capacity as a ‘driver’ of a ‘motor vehicle’ in ‘trade,’ ‘traffic,’ or

‘transportation’ as defined in 49 USC §31301 and therefore ‘motor vehicle codes’ are not

applicable if traveling by means of the day to get from one place to another.” (Id.) Because

Plaintiff failed to produce registration, insurance, or a driver’s license, she was “assaulted, falsely

charged with disorderly conduct, obstructing government and resisting arrest.” (Id.) Two of the

three police officers at the scene used excessive force against Plaintiff, “repeatedly [striking]

[her] head against a brick wall.” (Id. at 3.).

        Plaintiff asserts that she was “unlawfully arrested because there was no crime

committed.” (Id.) (emphasis in original) She was “detained for over 2 hours, violated,

interrogate[d] under duress.” (Id.) Her vehicle was impounded against her wishes and towed

away by Pratow Towing Company, which subsequently placed a lien on the vehicle and

auctioned it off. Hon. Mark F. Farrell and Hon. John J. Donohue “have used threat, duress, and

coercion to try to induce a 730 psychiatric evaluation,” and Plaintiff’s attorney, the prosecuting

attorney, and both judges “have taken away [Plaintiff’s] freedom of self-expression and speech in


                                                   2
court. (Id. at 5.) Plaintiff alleges that “[v]iolating [her] rights is a willful predicate act & is proof

of ‘Racketeering’ & a ‘Criminal Enterprise’ under RICO.” (Id. at 7.)

        Named as Defendants are police officers Steven Koehler, Edwin Ramirez, and Scott

Forsythe; Spencer C. Littman, the prosecuting attorney; Hon. Mark F. Farrell; Hon. John J.

Donohue; Pratow Corporation, the towing company responsible for towing Plaintiff’s vehicle

from in front of the nail salon; and Gary R. Rick, Plaintiff’s court-appointed counsel. Plaintiff

seeks $5 million and removal of the arrest record.

                                            DISCUSSION

 A.      Racketeer Influenced and Corrupt Organizations Act (RICO)

        To state a civil RICO claim, Plaintiff must plead that he was injured by “(l) conduct (2) of

an enterprise (3) through a pattern (4) of racketeering activity.” See Sedima, S.P.R.L. v. Imrex

Co., 473 U.S. 479, 496 (1985). The complaint does not suggest that any such activity took place.

Accordingly, the Court dismisses Plaintiff’s RICO claims for failure to state a claim.

        Plaintiff also cannot initiate the arrest and prosecution of any individual or entity in this

Court because “the decision to prosecute is solely within the discretion of the prosecutor.” Leeke

v. Timmerman, 454 U.S. 83, 87 (1981). Nor can Plaintiff direct prosecuting attorneys to initiate a

criminal proceeding against Defendants, because prosecutors possess discretionary authority to

bring criminal actions, and they are “immune from control or interference by citizen or court.”

Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87 (2d Cir. 1972).

        Plaintiff fails to state a claim that Defendants acted as an enterprise or engaged in any

racketeering activity. Her claims under RICO must therefore be dismissed. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).




                                                    3
B.      Judicial Immunity

       Plaintiff’s claims against Hon. Mark F. Farrell and Hon. John J. Donohue are dismissed.

Judges are absolutely immune from suit for damages for any actions taken within the scope of

their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts arising

out of, or related to, individual cases before the judge are considered judicial in nature.” Bliven v.

Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot

overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from

liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action

brought against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief

was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff’s claims against Hon. Mark F. Farrell and Hon. John J. Donohue arise of out of

their rulings and actions while presiding over the criminal proceedings; such rulings and actions

were within the scope of their judicial capacities and jurisdiction. The Court therefore dismisses

Plaintiff’s claims against Hon. Mark F. Farrell and Hon. John J. Donohue under the doctrine of

judicial immunity and as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (iii); Montero v. Travis, 171

F.3d 757, 760 (2d Cir. 1999) (“A complaint will be dismissed as ‘frivolous’ when ‘it is clear that

the defendants are immune from suit.’” (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989))).


                                                  4
C.      Prosecutorial Immunity

       Plaintiff’s claims against Spencer C. Littman are also dismissed. Prosecutors are immune

from civil suits for damages for acts committed within the scope of their official duties where the

challenged activities are not investigative in nature but, rather, are “intimately associated with the

judicial phase of the criminal process.” Simon v. City of New York, 727 F.3d 167, 171 (2d Cir.

2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)); see also Buckley v. Fitzsimmons,

509 U.S. 259 (1993) (holding that absolute immunity is analyzed under “functional approach”

that “looks to the nature of the function performed, not the identity of the actor who performed

it”). In addition, prosecutors are absolutely immune from suit for acts that may be administrative

obligations but are “directly connected with the conduct of a trial.” Van de Kamp v. Goldstein,

555 U.S. 335, 344 (2009).

       Here, Plaintiff’s claims against Defendant Spencer C. Littman are based on actions within

the scope of Littman’s official duties and associated with the conduct of a trial. Therefore, these

claims are dismissed because they seek monetary relief against a defendant who is immune from

suit and as frivolous. 28 U.S.C. § 1915(e)(2)(b)(i), (iii); see Collazo v. Pagano, 656 F. 3d 131,

134 (2d Cir. 2011) (holding that claim against prosecutor is frivolous if it arises from conduct

that is “intimately associated with the judicial phase of the criminal process”).

D.      Claims against Gary R. Rick

       A claim for relief under § 1983 must allege facts showing that each defendant acted under

the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private

parties are therefore not generally liable under the statute. Sykes v. Bank of America, 723 F.3d

399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S.

288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002)

(“[T]he United States Constitution regulates only the Government, not private parties.”). Absent


                                                  5
special circumstances suggesting concerted action between an attorney and a state representative,

see Nicholas v. Goord, 430 F.3d 652, 656 n.7 (2d Cir. 2005) (citing Adickes v. S.H. Kress & Co.,

398 U.S. 144, 152 (1970)), the representation of a defendant by private counsel in state criminal

proceedings does not constitute the degree of state involvement or interference necessary to

establish a claim under § 1983, regardless of whether that attorney is privately retained, court-

appointed, or employed as a public defender. See Bourdon v. Loughren, 386 F.3d 88, 90 (2d Cir.

2004) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 324-25 (1981)); see also Schnabel v.

Abramson, 232 F.3d 83, 87 (2d Cir. 2000) (holding that legal aid organization ordinarily is not a

state actor for purposes of § 1983).

       As Defendant Gary R. Rick is a private party who does not work for any state or other

government body, Plaintiff has not stated a claim against this Defendant under § 1983, and

Plaintiff’s claims against this Defendant are therefore dismissed. 28 U.S.C. § 1915(e)(2)(b)(ii).

E.         False Arrest and False Imprisonment Claims

       Plaintiff fails to allege facts sufficient to state plausible false arrest and false

imprisonment claims. Plaintiff’s false arrest and false imprisonment claims are addressed

together as they are, for purposes of Plaintiff’s allegations, the same. See Posr v. Doherty, 944

F.2d 91, 96 (2d Cir. 1991). 1 A claim for false arrest under § 1983 looks to state law as a starting

point to determine the elements of a claim for false arrest. See Manuel v. City of Joliet, Ill., 137

S. Ct. 911, 925 (2017) (“[T]o flesh out the elements of this constitutional tort, we must look for

‘tort analogies.’”); see also Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018)


       1
          “False arrest is simply an unlawful detention or confinement brought about by means of
an arrest rather than in some other way and is in all other respects synonymous with false
imprisonment.” Evans v. City of New York, 308 F. Supp. 2d 316, 329 n.8 (S.D.N.Y. 2004)
(quoting Covington v. City of New York, 171 F.3d 117, 125 (2d Cir. 1999) (Glasser, J.,
dissenting)).


                                                   6
(holding that common law principles are meant simply to guide rather than to control the

definition of § 1983 claims and courts should not “mechanically apply” the law of New York

State); Boyd v. City of New York, 336 F.3d 72, 75 (2d Cir. 2003).

       To establish a false arrest claim under New York law, a plaintiff must show that: “(1) the

defendant intended to confine [the plaintiff], (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged.” Liranzo v. United States, 690 F.3d 78, 95 (2d Cir. 2012). An arrest is privileged if it

is based on probable cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The

existence of probable cause to arrest constitutes justification and is a complete defense to an

action for false arrest.”) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)) (internal

quotation marks omitted).

       If “the facts known by the arresting officer at the time of the arrest objectively provided

probable cause to arrest,” the arrest is privileged, and the plaintiff cannot state a claim for false

arrest. Devenpeck v. Alford, 543 U.S. 146, 152 (2004). Officers have probable cause to arrest

when they have “knowledge or reasonably trustworthy information of facts and circumstances

that are sufficient to warrant a person of reasonable caution in the belief that the person to be

arrested has committed . . . a crime.” Jaegly v. Couch, 439 F.3d 149, 152 (2d Cir. 2006).

“Probable cause can exist even where it is based on mistaken information, so long as the

arresting officer acted reasonably and in good faith in relying on that information.” Bernard v.

United States, 25 F.3d 98, 102 (1994); Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001)

(holding that a police officer is “not required to explore and eliminate every theoretically

plausible claim of innocence before making an arrest.”). Put another way, police officers may

have had probable cause to arrest if they have acted reasonably, even if they were mistaken.




                                                   7
        The Court notes that the facts, as alleged, suggest that the police officers did have

probable cause to arrest Plaintiff. But she does not state what the status is of any criminal

proceedings initiated against her. It is not enough to declare, “Defendants falsely arrested me.”

Plaintiff should provide facts, in the event that she chooses to amend the complaint, suggesting

that Defendants lacked probable cause to arrest her. Plaintiff should also provide information

regarding the status or outcome of the criminal proceedings.

 F.      State-law Claims

        Plaintiff’s complaint suggests that she intends to bring a claim of conversion against

Pratow Corporation. But conversion is a state, not a federal, claim, and federal courts are courts

of limited jurisdiction. Under 28 U.S.C. § 1367(c)(3), a federal district court is authorized to

decline to exercise supplemental jurisdiction over state-law claims once it has dismissed all of

the federal claims over which it had original jurisdiction. See, e.g., Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 n.7 (1988) (“Generally, “when the federal-law claims have dropped

out of the lawsuit in its early stages and only state-law claims remain, the federal court should

decline the exercise of jurisdiction.”). If Plaintiff fails to state a claim under federal law in her

amended complaint, the state-law claims against Pratow Corporation will be dismissed under 28

U.S.C. § 1367(c)(3) without prejudice to Plaintiff’s pursuing those claims in an appropriate state-

court forum.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend her complaint: (1) to reallege her excessive force

claims against police officers Steven Koehler, Edwin Ramirez, and Scott Forsythe; (2) to detail

her false arrest claim against police officers Steven Koehler, Edwin Ramirez, and Scott Forsythe;

and (3) to reallege her conversion claim against Pratow Corporation.




                                                   8
       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       Plaintiff’s claims against Hon. Mark F. Farrell, Hon. John J. Donohue, Spencer C.

Littman, and Gary R. Rick are dismissed. See 28 U.S.C. § 1915(e)(2)(b)(i)−(iii).




                                                  9
         Plaintiff is granted leave to file a second amended complaint that complies with the

standards set forth above. Plaintiff must submit the second amended complaint to this Court’s

Pro Se Intake Unit within sixty days of the date of this order, caption the document as a “Second

Amended Complaint,” and label the document with docket number 18-CV-9041 (CM). A Second

Amended Complaint form is attached to this order. No summons will issue at this time. If

Plaintiff fails to comply within the time allowed, and she cannot show good cause to excuse such

failure, the amended complaint will be dismissed for failure to state a claim upon which relief

may be granted.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 19, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 10
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK




Write the full name of each plaintiff.                                _____CV_______________
                                                                     (Include case number if one has been
                                                                     assigned)

                           -against-                                      SECOND AMENDED
                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 1/9/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                Zip Code




                                                                                          Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
